Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:
    PNG
    media_image1.png
    224
    669
    media_image1.png
    Greyscale

None of the references of record disclose the claimed content of the urea compound in an amount of 10 ppm to 500 ppm.
	The KANATANI et al reference disclose a urea compound in the content of 1-50 parts by weight per 100 parts of the polyimide which as stated by applicant is a huge amount that is 20 times larger than the 500 mass ppm as now claimed.
	Claims 21, 23 and 24 are rejoined in view of In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995) which sets precedent that if the product is found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
.	Accordingly, claims 1-7, 9-15, 18-21, and 23-25 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
June 10, 2022